Title: To James Madison from Robert Johnson, 5 December 1802
From: Johnson, Robert
To: Madison, James


Dear Sr.
Decemr. 5th. 1802
We have heard from Kallander considerable abuse against Mr. Jeferrson, I think not worth attention as it comes from so infamous a Charector. I have strong suspisions of Mr. Burr, from severall circumstances, & think it will be unsafe to run him with Mr. Jefeson for the next Presidenty. I hear Rhuphus King Intends offering for the next Presidency. We hear Louisiany is to be given up to the French Goverment in that case they will be our near neighbours. Our Legislature are of oppinion, The Intendants Proclamation In the City of New Orleans is an Infraction of the treaty with Spain, as you will see by our Resolution. Unless the place of Deposit some whare near the mouth of Missippi suitable to Land Sea Vessells, Can be protected under or by our own Government it will not be very much to our advantage or prosperity, to have this right of deposit, in my oppinion, because they being Enimical to our Interest, will find many Indirect ways to Injure us. I have understood the Indians about Post Vincenes have agree that a Certain Territory Shall be assertained & Given up to the U. Sts. formerly Granted to the French & that the Salean Lick below the Wabash may be worked by the U. S. &c.
A Diversity of oppinions in our Country Lately on Bletonism, a Great number of Experiments have been & are making to find Salt Water, some of which prove to be good others fail by fresh Water Breaking in &c. Salt Water is found by direction of persons that uses the Rod or twig, in Nicholass County Burbourn, Scott, Madison &c. The Company of Bleatonists that are most in practice Require $100 if The place they shoe proves Suffitiant for working twenty Kettles of good salt water. King at Holron Rented Prestons lick to lay Idle—those at Mans lick in Kentucky Rented Bulletts Lick & does not work it, by this means Salt is not so easy baught. My son & Co. sunk a well under the direction of the Bletonist Lately on Elkhorn Waters about 7 miles from my house about three Quarters of a mile from a small deer lick whare there was no appearance of a Lick or Salt Water & about the debth of 25 feet Which he was told by the person, he has found Salt Water supposed to be as good as Manns or Bulletts lick. This has hapened in a few days past. Many other Things these Bletonists undertake to tell &c. If the Salean Lick is to be occupied by authority or permision of The Government Will thank you to Let me know if I can Rent or purchase the priviledge of working The whole or one half sd lick. Colo. Greenup would probably Join me. Your attention & answer to this and other parts of this Letter Will Oblidge me. I live in Scott about two miles from Geo Town. I am With Much Respect Your Obt. Hle. Servt.
Robt. Johnson
 

   
   RC (DLC).



   
   James Thomson Callender.



   
   On 1 Dec. the Kentucky legislature passed a memorial addressed to the president and Congress informing them of the closing of the deposit and pledging to support “at the expence of our lives and fortunes, such measures as the honor, and interest of the United States may require.” The resolution was presented to the House of Representatives on 28 Jan. 1803 (National Intelligencer, 17 Dec. 1802; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 442).



   
   At a meeting between William Henry Harrison and the chiefs of several of the Indian tribes at Vincennes in September 1802, the latter had agreed to cede to the U.S. the great salt spring on the Saline River entering the Ohio below the Wabash (in what is now Saline County, Illinois). Although several Indians visiting Washington in the winter of 1802–3 claimed the spring was only lent for one year and complained of the “unfair means” used to obtain the assent of some of the chiefs, the spring was finally ceded to the U.S. in article 3 of the treaty signed on 7 June 1803 at Fort Wayne. In March 1803 Congress had already authorized the president to institute a saltworks or to lease out the spring (Carter, Territorial Papers, Indiana, 7:86–87; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Indian Affairs, 1:688; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:235; Esarey, Messages and Letters of William Henry Harrison, Indiana Historical Collections, 1:56–57).



   
   Dowsing.



   
   Christopher Greenup (ca. 1750–1818) was a Kentucky lawyer who served his state as a U.S. congressman, 1792–97, and as governor, 1804–8 (Sobel and Raimo, Biographical Directory of the Governors, 2:509).



   
   Robert Johnson (1745–1815) was a resident of Orange County, Virginia, until his removal to Kentucky in the late 1770s. He held a variety of public offices, including service as a delegate to the first and second conventions that proposed Kentucky statehood, 1784–85 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 9:130 n. 5).


